Applicant argues that:
 	“Response to Final Office Action dated Apr 20, 2022 Page 6 of 9 As shown in FIG. 2 of the present application, reproduced below, the connection device has an electric circuit card (23) presenting a ground surface (27), and conductive contacts (24) that extend orthogonally to the circuit card (23) from an implantation surface (26) of the circuit card. The implantation surface (26) is surrounded by the ground surface (27), and a compliant conductive material (30) fastened on the ground surface (27) as shown in FIG. 3, reproduced below. The compliant conductive material (30) is in the form of a rectangular ring and has four branches (31)”.
 	Is not persuasive, the recitation numbers in the above paragraph are not appeared anywhere in the final office action mailed on Apr 20, 2022.
Applicant argues that:
 	“Grabbe’s mother board contact ends 98 do NOT surround the terminals 20. Therefore, Grabbe’s mother board contact ends 98 are not equivalent to the compliant conductive element member of the present application”.
 	Is not persuasive, there is nowhere in the final office mailed on Apr 20, 2022 recited the limitation above. 

The typo error in Claim 9 has been discussed in the telephone interview and is shown in the paragraph below. (the implantation surface A has been addressed on page 3, paragraph 5, in the office action mailed on October 21, 2021].
Claim 9, Grabbe disclose an electrical connection system comprising an electric circuit card 4 +160 comprising a ground surface [of 160], conductive contacts 20 that extend orthogonally to the electric circuit card 4+160  from an implantation surface A of the electric circuit card 4+160, wherein the implantation surface A is surrounded by the ground surface [of 160], and a compliant conductive element member 98 is fastened on the ground surface [of 160] [figs. 2-4].

    PNG
    media_image1.png
    857
    1307
    media_image1.png
    Greyscale


 /PHUONG  CHI THI NGUYEN/     Primary Examiner, Art Unit 2831